



Exhibit 10.2
AMENDMENT NO. 1 TO
THE TORO COMPANY AMENDED AND RESTATED 2010 EQUITY AND INCENTIVE PLAN,
AS AMENDED AND RESTATED


The Board of Directors (the “Board”) and shareholders of The Toro Company, a
Delaware corporation (the “Company”), have heretofore approved and adopted The
Toro Company Amended and Restated 2010 Equity and Incentive Plan, as amended and
restated (the “Plan”), and pursuant to the power of amendment reserved to the
Compensation and Human Resources Committee of the Board (the “Committee”) in
Section 20.1 of the Plan, the Committee has adopted and approved this Amendment
No. 1 to the Plan (this “Amendment”), effective as November 1, 2019.
1.
Section 11.1 of the Plan is hereby amended and restated in its entirety to read
as follows:

“11.1.    Nonemployee Director Shares. On the first business day of each fiscal
year, the Company shall issue to each person who is then a Nonemployee Director
Shares in an amount equal to $65,000 (or such other amount as may be determined
by the Committee from time to time, which Committee shall consist solely of
directors who are “independent directors” (as defined in the rules of the New
York Stock Exchange)) divided by the three-month fair market value of one Share,
rounded down to the greatest number of whole Shares (“Nonemployee Director
Shares”), subject to adjustment as provided in Section 4.4(a). “Three-month fair
market value” for the purpose of this Section 11.1 shall be the average of the
closing sale prices of one Share at the end of the regular trading session for
each of the trading days in the three calendar months immediately prior to the
date of issue of the Nonemployee Director Shares, as reported by The New York
Stock Exchange.”
2.
Section 11.2(a) of the Plan is hereby amended and restated in its entirety to
read as follows:

“11.2.    Nonemployee Director Options
(a)
Annual Grant. Subject to the terms and conditions of this Section 11.2, on the
first business day of each fiscal year, the Company shall grant to each person
who is then a Nonemployee Director, a Nonqualified Stock Option to purchase
Shares (a “Nonemployee Director Option”). Each Nonemployee Director Option shall
have a grant date fair value of $55,000 (or such other amount as may be
determined by the Committee from time to time, which Committee shall consist
solely of directors who are “independent directors” (as defined in the rules of
the New York Stock Exchange)), determined using a standard Black-Scholes,
binomial or monte carlo valuation formula, based on assumptions consistent with
those used to value option grants disclosed under Schedule 14A under the
Exchange Act or successor requirements, for the Grant Date.”

3.
No Other Changes. Except as specifically set forth in Sections 1 and 2 of this
Amendment, the Plan shall remain unchanged and shall continue in full force and
effect.

IN WITNESS WHEREOF, The Toro Company has hereunto subscribed its name effective
this 3rd day of December, 2019.


THE TORO COMPANY
/s/ Richard M. Olson
By: Richard M. Olson
Its: Chairman and CEO




